Exhibit 10.1 AGREEMENT This Agreement is made and entered into this 31' day of December, 2009 by and between the parties stated hereunder; 1. Woori Private Equity Fund, a company incorporated under the laws of the Republic of Korea having its principal office at 20th FL, Youngpoong Bldg., Seorin-dong 33, Jongro-gu, Seoul, Korea (the "Woori PEF") 2. Cintel Corp., a company incorporated under the laws of the State of Nevada having its principal office at 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 USA (the "Cintel") 3. Cintel, Co., Ltd., a company incorporated under the laws of the Republic of Korea having its principal office at Dohwa-dong 22, Mapo-gu, Seoul, Korea (the "Cintel Korea") (Each a "Party", collectively "Parties") Recitals 1.
